 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    EDWARD EUGENE GARNER,                            Case No. 2:15-cv-02430-JCM-CWH
12                       Petitioner,                   ORDER
13           v.
14    TIMOTHY FILSON, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for extension of time (first request) (ECF

18   No. 49), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for extension of

20   time (first request) (ECF No. 49) is GRANTED. Respondents will have through December 17,

21   2018, to file an answer to the first amended petition (ECF No. 15).

22          DATED: October 3, 2018.
23                                                               ______________________________
                                                                 JAMES C. MAHAN
24                                                               United States District Judge
25

26
27

28
                                                      1
